DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 requires the step of “a sintering target material supply step of supplying a sintering target material to the mold.”   This limitation is not enabled by the specification.   There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  These factors are considered here. 
(A) The breadth of the claims.  The claims are considered to be far broader than what applicant has taught in the specification.  The “sintering target material” is not particularly limited by the claim, or even the specification.  The method requires that the article be a metal article, but at no point in the claim is it described where a metal is used.  Applicant’s specification describes a species, using a metal “sintering target material,” which is now removed from the claim, resulting in a genus that was not sufficiently enabled to match what is claimed.  Further to that point, there is only one means ever disclosed by applicant as achieving the claimed step, which is when a sintering target material is in a paste state by containing a solvent, and a drying step of drying the solvent in the sintering target material is included after the sintering target material supply step.  No other means of achieving this is disclosed or contemplated.  Again applicant has invented a species and seeks to exclude a genus.  What is claimed is that a very specific structure is generated using vague, non-descript steps and materials.  There is no description of any process using an actual material that is supplied, degreased and sintered, or what times, temperatures, or equipment would be needed to achieve this. 
(B) The nature of the invention.  The nature of the claim is now unclear.  It is not known what other methods of “a sintering target material supply step of supplying a sintering target material to the mold” would even be.  It is not known what even is or is not a “sintering target material.”  The claim uses a desired result to be achieved as a stand-in for structure.  This renders the nature of the claimed invention unclear.   
(C) The state of the prior art.  The prior art demonstrates molding procedures and formation of molds via resins.  The prior art does not fill in the gaps when applicant claims more broadly or indefinitely. 
(D) The level of one of ordinary skill.  The skilled artisan could practice a mold formation or a molding step in general, but what is claimed is that a very specific structure is generated using vague, non-descript steps and materials.
(E) The level of predictability in the art.  Predictability of the art is not considered to impede enablement in this case. 
(F) The amount of direction provided by the inventor.  The inventor has not described any limitation on what would or would not be a “sintering target material.”  The inventor has not described any means of a sintering target material supply step other than the single embodiment in the specification.  The inventor has not described what times or temperatures or other factors would be needed to “degrease” or to “sinter” any kind of a “sintering target material.”  There is no description of any process using an actual material that is supplied, degreased and sintered, or what times, temperatures, or equipment would be needed to achieve this. The skilled artisan is left to determine what these processes are without direction.  
(G) The existence of working examples.  No actual examples are disclosed by applicant.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The skilled artisan is left with an undue burden to even determine what is or is not a “sintering target material.”  This is a result rather than a structure.  The skilled artisan is left to determine what would be needed to supply the “sintering target material” and to degrease and sinter using their own knowledge without any direction from inventor.  The scope of materials that is now claimed is unlimited, and it is an undue burden to determine how to practice this.  
Each of claims 2-9 depends from claim 1 and is similarly not enabled.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the step of “a sintering target material supply step of supplying a sintering target material to the mold.”   This limitation is indefinite.  The term “sintering target material” is claimed as a desired result to be achieved rather than any type of a structure.  In this case it is not entirely clear what is or is not “a sintering target material.”  The claims must be given their broadest reasonable interpretation in patent examination, and in this case, what is now claimed is not particularly limited by the specification.  There is no description of what structures would or would not qualify as “a sintering target material.”   There is one description of a supply step that would be achieved, but it is not clear what materials would function in the invention, or what specific steps would achieve the claimed results.  Applicant is directed to MPEP 2111 and 2173.05 (g).
Each of claims 2-9 depends from claim 1 and is similarly indefinite.

Claim 1 requires the step of “a sintering target material supply step of supplying a sintering target material to the mold.”   The claim requires that a “shaped metal article” is formed, but there is no step in which any metal is ever used in the claim, nor is there a claimed structure that matches the preamble.  There is no nexus between the steps claimed and the preamble of the claim, and for this reason the claim is indefinite.  What is the method now claimed?
Each of claims 2-9 depends from claim 1 and is similarly indefinite.

It is not clear then from claim 1 what steps would be needed to achieve the metal shaped article.  The claim requires “degreasing” and “sintering” steps, only ad hominem.  There is no description of times or temperatures needed for “a sintering target material”  to actually achieve the structure that is claimed.    The claimed method steps do not define that a metal shaped article as in the preamble is ever made.  The method steps in the claims are stated as results to be achieved, rather than any kind of structures or positively recited steps.  Applicant is directed to MPEP 2173.05 (g).
Each of claims 2-9 depends from claim 1 and is similarly indefinite.

Conclusion
No rejection is made over the art at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220113093 A1 is not considered to be prior to applicant’s disclosure, but is cited as a method of generating similar structures using molding techniques.  
US 10221498 B2  teaches to develop a mold by additive techniques and then coats the mold using a suspension of metal nanoparticles.  
US 3751271 A describes a porous metallic structure made by slip casting using wire mandrels. 
US 6375880 B teaches to make a casting mold by sequential deposition of shapes.
US 7401403 B2 teaches to make a ceramic article by depositing a resin material in columnar shapes to make a mold and filling the mold.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734